Citation Nr: 1601495	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  08-17 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for cold injury residuals.

2. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.

3. Entitlement to service connection for left leg pain.

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for a prostate disability, to include as due to exposure to herbicide agents such as Agent Orange.

6. Entitlement to service connection for erectile dysfunction, to include as secondary to prostate disability.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to August 1972, including service in the Republic of Korea and the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In May 2011, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in August 2011 and December 2012, when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for a left leg disability, entitlement to service connection for a prostate disability, and entitlement to service connection for erectile dysfunction as a result of a prostate disability are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. The evidence is at least in equipoise as to whether the Veteran sustained cold injury to the hands and feet in service.

2. The Veteran is not shown to have an acquired psychiatric disability, to include PTSD or depression, which had its onset in service or is otherwise attributable to service or any incident or disability occurring therein.

3. The weight of the evidence fails to show that the Veteran's hypertension was manifested in service or was manifested to a compensable degree within one year of service separation; it is not otherwise shown to be attributable to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for cold injury residuals have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2. The criteria for service connection for an acquired psychiatric disability, to include PTSD and depression, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3. The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In March 2007, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in August 2011, September 2011, and May 2014.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Cold Injury Residuals

The Veteran, as noted above, served in the Republic of Korea and seeks service connection for cold injury residuals based on two different episodes of service there.  Specifically, in 1952 or 1953 he was exposed to temperatures up to 40 below zero while on guard duty and sustained cold injury to his hands and feet, for which he sought medical attention.  However, upon seeing that people were having their toes amputated for frostbite, he changed his mind and treated the condition by rubbing the toes and feet.  His toes and toenails turned black, but it resolved with continued rubbing over several days.  In 1968 he was again stationed in Korea and was exposed to cold, particularly on his hands and feet, for long periods of time.

The Veteran's current symptoms include a cold feeling in the feet and legs when exposed to cold, numbness in toes, and toe nails that don't grow properly.  An April 1998 VA examination showed evidence of cold injury with residual numbness and "cold feeling" to the bilateral upper and lower extremities.  The same findings were noted on VA examinations in September 2011 and May 2014.  On all of these occasions, the examiners offered opinions that the lack of evidence of treatment of cold injury in service was evidence that the Veteran's condition was not due to his military service.

The record shows that the Veteran had service in an area where the possibility of exposure to extreme cold temperatures and resulting cold injury is conceded without reservation.  The record further shows a diagnosis, made by three different providers over the span of more than 15 years, of cold injury residuals in the Veteran's hands and feet.  The question before the Board is whether there is sufficient evidence of a link between the Veteran's service and his current disability to establish a basis for service connection.

As noted above, the Veteran's service treatment records are largely unavailable, through no fault of his, and the minimal records from service that are available deal only with periodic physical examinations rather than actual treatment.  Unfortunately, many of the Veteran's post-service treatment records from the VA and from military medical establishments have likewise been lost or cannot be located.  The Board notes that the absence of a contemporaneous medical record, whether in service or post-service, cannot legally be the basis for a denial of service connection.  Moreover, in the case of this Veteran who must contend with the fact that the bulk of his records have been lost by other organizations, penalizing him for the absence of documentation would be unfair. 

The Veteran has provided multiple written statements as well as sworn testimony regarding the incidents of cold injury in service and the ongoing symptomatology ever since.  He is considered competent by law to provide such testimony as to his own experiences and there is no reason to doubt his credibility.  The Board finds that these statements and testimony are sufficient evidence to link the current disability to the Veteran's service.  Any benefit of the doubt which might remain would be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b).  Service connection for cold injury residuals is appropriate in this case.

Acquired Psychiatric Disability

The Veteran seeks service connection for an acquired psychiatric disability based on his experiences during his military service.  He specified the condition of PTSD in his claim and the record shows a diagnosis of depression; both of these are acquired psychiatric disabilities and will be considered herein.  The Veteran is conceded to have been in the Republic of Korea during the war in that country and in the Republic of Vietnam during the war in that country.  Although he did not participate in active combat against the enemy in either conflict, he was exposed to hostile military activity and the record shows that his assigned position in Vietnam was subject to several mortar attacks during his time there.

The Veteran has related the basis for acquired psychiatric disability as the specific treatment he received during his military service.  He has described his duty assignments moving radioactive materials in service and wearing a dosimeter to gauge exposure to hazards during that time.  Shortly thereafter, he had a son born with physical challenges which he felt were the result of his exposure to radiation.  The son required special care some distance from the Veteran's home, but the Veteran received no special accommodation or reimbursement for the transportation involved.  Also, the Veteran was ordered to go on a remote assignment to Korea in 1968, which left his wife alone to care for the children and to singlehandedly provide for transportation for their son to his treatment, despite the demands of her own employment.  This put a strain on their marriage and eventually was part of the reason for their divorce.  The Veteran came home and was immediately sent to a missile site on special duty, so he sought assistance from his elected representative in obtaining a humanitarian reassignment because of the need to be able to care for his child with disabilities.  Later he was sent to Vietnam, which he felt was in retaliation for seeking political help with his situation.  At the end of his time in Vietnam, he was promoted, only to learn upon returning to the U.S. that his promotion would not go through because the paperwork had been lost.  It was at this time that he became so disillusioned with the military that he sought retirement rather than trying to work within the system.

In addition to his sense of bitterness against the military for the treatment he experienced, the Veteran attributes his acquired psychiatric problems to the stress of his last few years in the military, such as in Vietnam.  He reported that becomes nervous when things don't work correctly for him.  However, he felt that his hearing loss and tinnitus were something of a bonus in that he was no longer disturbed by loud noises the way he had been before.  The Veteran's wife submitted a statement describing the Veteran as irritable with authority figures and wary of trusting people because of the way he was treated in the Air Force.  

At hearing in May 2011, the Veteran testified that he sometimes had nightmares of the mortar rounds in Vietnam and would jump out of bed, startling his wife.  He also spoke at length about his poor treatment by superiors and the Air Force structure in general, with the difficult assignments, the separation from his family due to remote duties, and the concerns of who was caring for his child with disabilities when he was sent on remote assignments.

The Veteran was provided a VA examination in June 2011.  The examiner noted a report of physical examination in service which referenced mild depression due to family problems 1968 to 1969, resolved with no complications or sequelae.  The examiner took that statement to mean that the Veteran experience an adjustment reaction that had resolved.  The Veteran had never received any treatment through VA for depression or other psychiatric disabilities, and the private health records likewise did not show a diagnosis or treatment for psychiatric disabilities.  The examiner noted the Veteran's history of difficulties in service related to his son with disabilities, as well as the Veteran's perception that he was cheated out of his E6 promotion, which resulted in great bitterness toward the Air Force.  The examiner diagnosed depression but offered the opinion that it was not caused by or the result of his military service.  The examiner noted that after retirement from the military, the Veteran had made a successful transition to federal civil service with another 22 years prior to his retirement, that he had never had any psychiatric treatment in the past and was not currently being treated for psychiatric issues, nor was he on any psychiatric medication.

The Veteran was provided an additional VA examination in August 2011.  The examiner noted that one of the few available service treatment records, dated in February 1972, noted that he had experienced mild depression due to family problems in 1968 and 1969, but that it had resolved.  The examiner acknowledged that the Veteran had service in Vietnam and had been exposed to trauma there.  However, the Veteran had not described any psychiatric symptoms related to his experiences in Vietnam.  He did not indicate that he persistently re-experienced the traumatic event, did not report persistently avoiding stimuli associated with the trauma or numbing of general responsiveness, and did not manifest any persistent symptoms of increased arousal.   Indeed on examination, the Vetera did not exhibit any symptoms of psychiatric problems.  Based on the examination, the examiner found that the criteria for a diagnosis of PTSD had not been met.

The Veteran was provided another VA examination in May 2014.  Again, the examiner noted that the Veteran did not endorse any psychiatric symptoms resulting from his traumatic exposure in Vietnam.  The examiner stated, 

He admitted to being angry at the government and recalled many of the family stressors that occurred [sic] over the years (son's death, wife's family problems, medical problems), but he did not seem to endorse any problematic issues resulting from events experienced in either war. He had a good career in the AF and is angry about his "forced retirement," but there is little evidence that suggests he has a PTSD diagnosis. He seems to have mild depression, primarily over his medical problems (back and hearing limitations). But there is no service connection condition noted that caused or exacerbated his depression.

Based on the examination and the Veteran's statements and description of his history, the examiner offered the opinion that the Veteran's only acquired psychiatric diagnosis, depression, was not incurred in or otherwise the result of his military service.

The Board has reviewed the record in this matter and notes that the majority of the Veteran's service treatment records are missing, as are many of his post-service treatment records at government facilities.  It is considered futile to make any more attempts to obtain these records.  As such, the issue of service connection for an acquired psychiatric disability necessarily depends on the Veteran's statements and the opinions of the VA examiners.  In this case, the Veteran's multiple written statements, his testimony at hearing, and the history he has provided the examiners all indicate that he feels a great deal of hurt, anger, and bitterness against the Air Force for the way he was treated with respect to both his family and his career.  The VA examiners have considered these reactions but have not diagnosed an acquired psychiatric disability as a result.  Therefore, the Board cannot grant service connection based on any of these events.

The Board further notes that the VA examiners have not been able to provide a diagnosis of PTSD despite the fact that the Veteran was exposed to traumatic events in service during both the Korean and Vietnam Wars.  However, because he does not exhibit symptoms of persistently re-experiencing the events, persistently avoiding reminders of the wars, or increased arousal, he doesn't meet the diagnostic criteria for PTSD.  The examiners have found that he meets the diagnostic criteria for depression, but have not related it to his military service.  Rather, the May 2014 VA examiner related the Veteran's depression to his back disability and hearing loss, neither of which are service connected.  Unfortunately, service connection for hearing loss was denied by the Board decision in August 2011 and service connection for a low back disability was denied by a rating decision in April 2013.  Neither of these decisions was appealed and neither of these disabilities is currently before the Board.

In light of all of the evidence set forth above, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disability.  The VA examinations and opinions are against the claim and the Veteran has provided no affirmative medical evidence to the contrary.  Therefore, the benefit of the doubt does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b).

Hypertension

The Veteran also seeks service connection for hypertension, which he attributes to his experiences in service, to include high stress assignments.  Again, he cited his poor treatment by the military system, with disruption of family life despite his youngest child's special needs, and the assginments which he felt were punitive in nature.  The Veteran testified that he had been diagnosed with high blood pressure and put on medication for it in 1973.  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hypertension, if the disability is manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.

During the September 2011 VA examination, the Veteran reported that he was initially diagnosed with hypertension and started on medication for it in 1975 or a few years after leaving the military.  The examiner offered an opinion that the Veteran's essential hypertension was not caused by or the result of the Veteran's military experience or any psychiatric disorder which had its onset in the military.  

In a written statement submitted in February 2013, the Veteran described a medical history of a diagnosis of "Hypertension 1972 [several spaces] 1981 to 1982 high blood pressure [several spaces] 1973."

At the VA examination in May 2014, the Veteran reported that he was not diagnosed with hypertension while in service.  Rather, he was diagnosed by his private medical provider in 1974 and medication was started at that time.  The examiner reviewed the few service records available and noted the following blood pressure readings in service: 110/70 in July 1952, 103/72 in June 1965, 126/70 in April 1967, and 102/62 in February 1972.  Based on the blood pressure readings which were shown in service across the span of 20 years, the VA examiner offered the opinion that the Veteran's hypertension was less likely than not incurred in or the result of his military service.

The Veteran's hypertension was not shown to have been manifested in service.  Although the majority of the service treatment records are missing, the periodic examination readings which are of record are within normal limits, including those at the February 1972 examination.  Moreover, the Veteran has not provided any affirmative evidence, such as a medical opinion, linking his subsequently manifested hypertension to his military service.  Therefore, direct service connection for hypertension is not warranted.

As noted, the law provides for presumptive service connection for hypertension if manifested to a compensable degree within a year after separation from service.  This is the basis for the concern over whether the Veteran's hypertension was diagnosed and treatment with medication began in 1972, 1973, 1974, or 1975.  Different statements by the Veteran have included each of these dates.  The Veteran separated from service in August 1972; hence, if hypertension is shown to have been manifested to a compensable degree within one year, or by August 1973, the disability would be entitled to service connection under 38 C.F.R. §§ 3.307, 3.309.  

The Veteran is considered competent to provide evidence regarding his own experiences, such as medical symptoms, doctor visits, and medications, and, in the absence of post-service treatment records, his statements are the only evidence we have.  However, the Board is forced to assign little probative value to the Veteran's statements about when he was diagnosed and started on medication for hypertension, because the Veteran's memory on this point is clearly not reliable.  At hearing, he testified that the diagnosis was made in 1973, possibly in the first half of the year, but he wasn't sure when.  To each of the VA examiners who asked, he provided different years, 1974 and 1975.  While it is understandable that the Veteran is unable to clearly recall the date given the many years that have passed, this lack of clarity renders the credibility of any of the dates provided doubtful.  In short, the Board cannot accept any of these dates over the others and finds therefore that the disability was not manifested within the presumptive period.  

The Board further notes that as a chronic disease under 38 C.F.R. § 3.309(a), hypertension may be subject to service connection based solely on continuity of symptomatology back to service.   Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, however, as discussed above, the Veteran has noted a post-service onset of hypertension.

In rendering this decision, the Board has considered the benefit of the doubt standard of proof, but finds that the doctrine does not apply.  38 U.S.C.A. § 5107(b).  The Veteran's claim must be denied.


      (CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for cold injury residuals is granted.

Entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression is denied.

Entitlement to service connection for hypertension is denied.


REMAND

The Veteran seeks service connection for pain and numbness in his left leg.  He has asserted that these symptoms are the result of an injury sustained to his low back in Vietnam when he fell from the top of a truck during a mortar attack.  The record establishes that the Veteran was in Vietnam and that his location experienced mortar attacks.  The Veteran's duties were such that falling from the top of a truck would be consistent with the nature of his service and assignment.  MRI and X-ray images establish that the Veteran has a bulging disk in his low back at L4-5 which is displaced on the left side and likely impinges on the nerve roots to the lower leg.  However, service connection has not been established for the Veteran's low back disability and the issue is not presently before the Board.  Indeed, the record shows that a rating decision issued in April 2013 denied service connection for the Veteran's low back disability; a notice of disagreement or any argument or assertion which could be construed as a notice of disagreement with this decision has not been filed.  As such, unless the Veteran should file to reopen the claim of service connection for a low back disability, service connection of a left leg disability on the basis of secondary service connection is not possible.

However, a review of the record shows that the Veteran filed a written statement in November 2006 in which he spoke of an incident in Korea in 1953 or 1954 where he was hit with shrapnel in the left leg near the knee.  His service treatment records, albeit incredibly limited, show no records of any scars at the time of service entrance in 1952 but a burn scar on the left leg over the knee was noted on examination in April 1967 and January 1971.  Because the evidence shows that the Veteran sustained at least some injury to his left leg in service which resulted in a scar, an opinion should be obtained to determine if that injury has any relationship to the currently claimed left leg disability.

The Veteran also seeks service connection for a prostate disability and resulting erectile dysfunction, based on his service in Vietnam and the attendant exposure to herbicides.  The record shows that the Veteran underwent surgery in November 1997 to relieve urinary retention and bladder outlet obstruction.  The Veteran has asserted at hearing that the tissue removed during this surgery was deemed to be pre-cancerous and that he was told by a physician that if he had not had the surgery done, cancer would have developed.  As a result of the Veteran's prostatectomy in November 1997, he also has erectile dysfunction.

Exposure to certain herbicide agents, include the one commonly referred to as Agent Orange, shall be presumed for any Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975).  38 U.S.C.A. § 1116(f).  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, prostate cancer, among other diseases, shall be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).

Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Although the Veteran is not shown to have had prostate cancer, the evidence of his prostate surgery and his assertion that the tissue removed was pre-cancerous is sufficient to meet the low threshold standard of McLendon, and thereby an opinion should be obtained on the matter on remand.  
 
Accordingly, the case is REMANDED for the following action:

1. Obtain a VA examination to render an opinion as to whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's current left leg disability is to any extent attributable to the shrapnel injury sustained in service which resulted in the scar near the left knee.  

In rendering this opinion, the examiner should review and comment on and, to the extent necessary, discuss with the Veteran his written statement from November 2006 regarding the incident in service.  The examiner is advised that, particularly in light of the fact that the majority of the Veteran's service treatment records are missing and presumed irretrievably lost, the Veteran's competent lay statements are to be considered and addressed in the opinion.  If the examiner feels that lay statements should be afforded reduced probative value, a statement as to the basis of such determination should be provided.  The examiner should provide a statement of the rationale for all opinions offered and should be provided complete access to the electronic claims file in order to review the record in preparing the opinion.

2. Obtain a VA opinion with respect to the Veteran's claim of service connection for a prostate condition.  Specifically, the opinion should address the nature of the condition shown at the time of the Veteran's November 1997 surgery, to include whether there is evidence that the tissue was pre-cancerous.  The opinion should also address the likelihood, if the tissue was pre-cancerous, that cancer would have developed, to the extent such a prognosis is within the realm of medical knowledge.  The opinion should also state whether it is at least as likely as not that any prostate disorder was incurred in or the result of active service.  The examiner should provide a rationale or explanation for the opinion provided.

3. The RO/AMC should then readjudicate the issues on appeal, being sure to check that clear and complete VA examinations and opinions are included in the electronic claims file.  If the benefits sought on appeal are not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.

 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


Department of Veterans Affairs


